Citation Nr: 1031141	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  99-16 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for osteoarthritis, to include 
residuals of stress fractures of the ankles.

(The issue of entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD), 
generalized anxiety disorder, and depression, is the subject of 
another decision under the same docket number.)


REPRESENTATION

Appellant represented by:	Daniel K. Krasnegor, Esquire


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active military duty from September 1970 to 
August 1973.

The appeal comes before the Board of Veterans' Appeals (Board) 
from a February 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Board addressed the claim in an October 2002 decision.  The 
Veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In an October 2003 Order the Court 
granted a Joint Motion for Remand vacating that portion of the 
October 2002 Board decision which declined to reopen the claim of 
entitlement to service connection for osteoarthritis, to include 
stress fractures of the ankles.  The Court granted Joint Motion, 
and remanded the case for the matter to be reopened and the case 
to be addressed on the merits.  In August 2004, the Board 
reopened the claim and remanded it for further development.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

In the August 2004 remand, the Board directed the RO to obtain 
all records of hospitalization from Parris Island, South 
Carolina; Camp Lejeune, North Carolina; and Camp Geiger, North 
Carolina, during the Veteran's period of service from September 
1970 to August 1973.  The records from Parris Island were to be 
limited to the period between September and December 1970.  In 
March 2005, the service department noted that a search of 
clinical records from Parris Island in 1970 and Camp Geiger in 
1973 failed to identify the Veteran.  The service department, 
however, did not search the clinical records of the hospital in 
Camp Lejeune.  Therefore, the RO did not fully comply with the 
directives of the August 2004 remand.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

The Board notes that there is neither a military nor a civilian 
hospital at Camp Geiger, North Carolina.  Rather, Marines needing 
medical care would be treated either at the camp dispensary, or 
10 miles to the south at Naval Hospital Camp Lejeune, North 
Carolina.  In this regard, the Veteran in a September 1998 
statement reports that he was treated during infantry training in 
North Carolina for his ankle disorder in the period from December 
1970 to March 1971.  His personnel records show that during this 
term he was assigned to the infantry training regiment at Camp 
Geiger.  Accordingly, since the Veteran is claiming that he was 
hospitalized for his ankles, the additional search below is 
limited to hospitalization records from Camp Lejeune between 
December 1970 to March 1971.  

An August 2006 VA examination report and February 2007 addendum 
reflect that the examiner relied on the absence of service 
treatment records showing a in-service fracture in rendering his 
medical opinion.  He did not consider the statements of the 
Veteran and his brother.  In light of Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (2006) (VA may weigh the absence of 
contemporaneous medical evidence, but VA cannot determine that 
lay evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence.), further development is 
required.  Moreover, the examiner did not specifically determine 
whether arthritis was compensably disabling within the first year 
following the veteran's separation from service in August 1973.  
Therefore, the RO did not comply with the directives of the 
August 2004 remand.  Stegall

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the National 
Personnel Records Center and request any 
hospitalization records from Naval Hospital 
Camp Lejeune, North Carolina which pertain 
to the appellant during the period from 
December 1970 to March 1971.  Any such 
records secured should be associated with 
the appellant's claims folder.  If the RO 
cannot locate any identified government 
records, the RO must specifically document 
the attempts that were made to locate them, 
and explain in writing why further attempts 
to locate or obtain any government records 
would be futile.  The RO must then: (a) 
notify the claimant of the specific records 
that it is unable to obtain; (b) explain 
the efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The claimant must then be given an 
opportunity to respond.

2.  The RO should also ask the National 
Personnel Records Center (NPRC) to indicate 
how long hospitalization records are kept 
at local facilities before being shipped to 
the NPRC.  Based on their official written 
response the RO should undertake all 
appropriate action to include directly 
contacting Naval Hospital Camp Lejeune.  Of 
course, if the NPRC reports that all 
records from 1970 and 1971 would have been 
retired to the NPRC by this time, there is 
no need to directly contact Naval Hospital 
Camp Lejeune.

3.  Thereafter, the RO must forward the 
Veteran's claims file to the VA doctor who 
conducted the August 2006 VA examination 
for a review of the claims file.  The 
claims folder and a copy of this REMAND 
must be made available to the August 2006 
VA examiner.  If the August 2006 VA 
examiner is unavailable, the RO should 
arrange to have the appellant's claims file 
reviewed by another orthopedist.  After a 
review of the evidence of record, to 
include the statements of the Veteran 
and his brother, the August 2006 examiner 
must opine whether it is at least as likely 
as not, i.e., is there a 50/50 chance, that 
any ankle disorder is related to service.  
The examiner must opine whether it is at 
least as likely as not, i.e., is there a 
50/50 chance, that degenerative joint 
disease of the ankles was manifested by at 
least radiological evidence of arthritis 
and a painful range of motion within the 
first year following the claimant's 
separation from service in August 1973.  A 
complete rationale for any medical opinion 
must be provided.
 
The August 2006  VA examiner and any other 
reviewer must append a copy of their 
curriculum vitae to the medical comment 
report. 

4.  After the development requested has 
been completed the RO must review the 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures at once.
 
5.  Thereafter, the RO should readjudicate 
the claim.  If he benefit is not granted, 
the Veteran and his representative should 
be furnished with a supplemental statement 
of the case and afforded an opportunity to 
respond before the file is returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

